Filed 6/16/21 P. v. Gibson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C091272

                   Plaintiff and Respondent,                                     (Super. Ct. No. 08F09953)

         v.

KRISTEN GIBSON,

                   Defendant and Appellant.




         In 2008, the trial court (Kenny, J.) found defendant Kristen Gibson guilty of first
degree murder and child assault homicide. (Pen. Code, §§ 187, 273ab.)1 We affirmed
the resulting conviction in 2014. (People v. Gibson (May 20, 2014, C070109) [nonpub.




1   Undesignated statutory references are to the Penal Code.

                                                             1
opn.].)2 In doing so, we concluded that substantial evidence supported the trial court’s
finding that defendant acted with deliberation and premeditation in the intentional killing
of her newborn baby. (Ibid.)
       There seems to be no dispute that defendant did indeed kill her baby by giving
birth while sitting on the toilet and then remaining seated until the baby drowned. In fact,
defendant did not claim in her form petition that she was not the actual killer, nor does
she now dispute that she was the actual killer of the newborn.
       In February 2019, defendant filed a petition for resentencing under newly enacted
section 1170.95. The trial court (Kenny, J.) appointed counsel, considered briefing from
both parties, and found defendant ineligible for relief in a written order that was entered
without holding a hearing. Defendant timely appealed, contending the court failed to
follow section 1170.95’s procedural requirements and erred by relying on our prior
opinion in this case.
       Because defendant is ineligible for relief as a matter of law, we need not reach
defendant’s contentions. We affirm the trial court’s order.
                               FACTUAL BACKGROUND
       In July 2008 defendant gave birth to a baby in the bathroom. The father heard a
loud bang and went to the bathroom to check on her. Defendant remained sitting on the
toilet, and the father eventually called 911. When paramedics arrived and removed
defendant, they saw a baby in the toilet. By that time, the baby had been in the toilet for
at least 15 to 20 minutes. The umbilical cord had been cut or torn. The baby had been




2 On our own motion, we take judicial notice of our opinion affirming the judgment of
conviction and sentence on direct appeal. (Evid. Code, §§ 459, subd. (a) [“The reviewing
court may take judicial notice of any matter specified in Section 452”], 452, subd. (d)
[permitting a court to take judicial notice of records of “any court of this state”].)

                                              2
born alive but had swallowed fluid in the toilet; the cause of death was drowning.
(People v. Gibson, supra, C070109 slip opn. at pp. 2-6.)
                                 LEGAL BACKGROUND
       Senate Bill No. 1437 and Section 1170.95
       On September 30, 2018, the Governor signed Senate Bill No. 1437 (2017-2018
Reg. Sess.). Senate Bill No. 1437 was enacted to “amend the felony murder rule and the
natural and probable consequences doctrine, as it relates to murder, to ensure that murder
liability is not imposed on a person who is not the actual killer, did not act with the intent
to kill, or was not a major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) Effective January 1,
2019, the legislation amended sections 188 and 189 and added section 1170.95 to the
Penal Code.
       Section 188, which defines malice, now provides in part: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3).) Section 189, subdivision (e)
now limits the circumstances under which a person may be convicted of felony murder:
“A participant in the perpetration or attempted perpetration of a felony listed in
subdivision (a) [defining first degree murder] in which a death occurs is liable for murder
only if one of the following is proven: [¶] (1) The person was the actual killer. [¶]
(2) The person was not the actual killer, but, with the intent to kill, aided, abetted,
counseled, commanded, induced, solicited, requested, or assisted the actual killer in the
commission of murder in the first degree. [¶] (3) The person was a major participant in
the underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.”
       The new section 1170.95 permits those convicted of felony murder or murder
under the natural and probable consequences doctrine to petition the sentencing court to

                                               3
vacate their conviction and to be resentenced on any remaining counts where: “(1) A
complaint, information, or indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of felony murder or murder under the natural and
probable consequences doctrine. [¶] (2) The petitioner was convicted of first degree or
second degree murder following a trial or accepted a plea offer in lieu of a trial at which
the petitioner could be convicted for first degree or second degree murder. [¶] (3) The
petitioner could not be convicted of first or second degree murder because of changes to
Section 188 or 189 made effective January 1, 2019.” (Id., subd. (a).)
       The petition filed under section 1170.95 must include the following: “(b)(1)(A) A
declaration by the petitioner that he or she is eligible for relief under this section, based
on all the requirements of subdivision (a). [¶] (B) The superior court case number and
year of the petitioner’s conviction. [¶] (C) Whether the petitioner requests the
appointment of counsel.”
       Once a complete petition is filed, section 1170.95, subdivision (c) sets out the trial
court’s responsibilities: “The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner falls within the provisions of
this section. If the petitioner has requested counsel, the court shall appoint counsel to
represent the petitioner. The prosecutor shall file and serve a response within 60 days of
service of the petition and the petitioner may file and serve a reply within 30 days after
the prosecutor response is served. . . . If the petitioner makes a prima facie showing that
he or she is entitled to relief, the court shall issue an order to show cause.”
                             PROCEDURAL BACKGROUND
       Defendant’s Petition to Vacate Conviction
       In February 2019 defendant filed a petition to vacate her conviction pursuant to
section 1170.95 and attached a form declaration. As relevant here, defendant checked
boxes declaring that: the prosecution proceeded under a theory of felony murder or
murder under the natural and probable consequences doctrine; she was convicted of first

                                               4
degree murder pursuant to the felony murder rule or the natural and probable
consequences doctrine; she could not now be convicted of 1st or 2nd degree murder
under the changes to sections 188 and 189, and she did not act with intent to kill. The
box declaring that defendant was not the actual killer was left unchecked.
       Trial Court Order
       The trial court appointed counsel, considered briefing from both parties, and found
defendant ineligible for relief in a written order, entered without holding a hearing. The
court (the same trial judge who found defendant guilty in 2008) quoted the factual
background from our prior opinion and noted our conclusion that: “the facts of this case
amounted to first degree murder, . . . the evidence supports the finding that defendant
acted with the explicit intent to kill, with premeditation and deliberation.” The court
concluded defendant failed to make a prima facie showing that she was entitled to relief
under section 1170.95.
                                        DISCUSSION
       As we have set forth above, defendant does not dispute that she was the actual
killer in this case, and this court affirmed the trial court’s verdict that defendant acted
with express malice in committing the deliberate and premeditated murder of her
newborn baby. Although defendant had checked boxes on her form declaration that
indicated she did not have an intent to kill, among other unsupported claims, the trier of
fact found that she did have that intent and this finding and corresponding verdict was
upheld on appeal.
       Because defendant was the actual killer and was found by the trier of fact to have
acted with express malice, she is ineligible for resentencing under section 1170.95 as a
matter of law. It is of no moment whether the trial court’s consideration of our appellate
opinion versus its own recollection or even a portion of its own record that merely
confirmed defendant’s crime of conviction served as the basis for its denial of
defendant’s petition; the denial was the only correct outcome. Defendant simply does not

                                               5
come within the provisions of the statute. She does not “meet the statutory prerequisites
for even filing a section 1170.95 petition . . . . Accordingly, the superior court’s
summary denial was appropriate on this ground alone.” (People v. Edwards (2020)
48 Cal.App.5th 666, 674, review granted July 8, 2020, S262481.)
                                       DISPOSITION
       The order denying defendant’s section 1170.95 petition is affirmed.




                                                        /s/
                                                  Duarte, J.



We concur:



     /s/
Murray, Acting P. J.



     /s/
Krause, J.




                                              6